 

Exhibit 10.1

Arc Terminals Holdings LLC

c/o Arc Logistics Partners LP

725 Fifth Avenue, 19th Floor

NY, NY 10022  

 

January 15, 2016

 

 

Center Oil Company

600 Mason Ridge Center Drive, 2nd Floor

St. Louis, Missouri 63141

 

Dear Gentlemen:

 

Reference is made to that certain Storage and Throughput Agreement by and
between Arc Terminals Holdings LLC (as successor by assignment to Arc Terminals
LP) (“Arc”) and G.P. & W., Inc. d/b/a/ Center Oil Company and d/b/a Center
Marketing Company (“Center” and, together with Arc, the “Parties”) dated July 1,
2007 as the same has been amended, modified or supplemented to date (the
“Throughput Agreement”).  Capitalized terms used herein without definition shall
have the meanings ascribed to such terms in the Throughput Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Center hereby agrees as follows:

 

1.Center hereby acknowledges and agrees that, for the avoidance of doubt and
notwithstanding any other provision to the contrary contained in the Throughput
Agreement, commencing July 1, 2015 through September 30, 2015, the Throughput
Volume Fee Per Barrel was $0.43 per Barrel.

 

2. Center agrees that this letter agreement constitutes an amendment to and an
integral part of the Throughput Agreement and that, except as amended hereby,
the Throughput Agreement is hereby ratified and confirmed in all respects and,
except as amended hereby, shall continue in full force and effect.

 

If you are in agreement with the foregoing, please execute this letter agreement
in the space provided below.

 

 

 

Arc Terminals Holdings LLC

 

 

By: __/s/ John Blanchard_____________

        Name:  John Blanchard

        Title:    President

 

Accepted and agreed to by

G.P.&W., INC. as of the date first written above:

 

G.P.&W., INC., a Missouri corporation doing business as

Center Oil Company and Center Marketing Company

 

 

By: __/s/ Gerald L. Jost, Jr._____________

       Name: Gerald L. Jost, Jr.

       Title: Director of Distribution

 